     Case 19-12649-mdc              Doc 84      Filed 03/11/21 Entered 03/11/21 14:20:37                      Desc Main
                                                Document     Page 1 of 1
                               IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                                          19-12649 MDC
 Bobby L. Fisher
                                                                 Chapter 13 Proceeding
                                Debtor(s)
 CITIMORTGAGE, INC. C/O CENLAR, FSB
                                Movant
 v.
 Bobby L. Fisher
 and William C. Miller, Esquire
                                Respondents

                                         CERTIFICATION OF DEFAULT

CITIMORTGAGE, INC. C/O CENLAR, FSB, a secured creditor in the above captioned bankruptcy case, by and through
its counsel, Jill Manuel-Coughlin, Esquire of the law firm of POWERS KIRN, LLC, hereby files this certification, and
states:
1.        I am the attorney responsible for handling the instant matter for CITIMORTGAGE, INC. C/O CENLAR, FSB,
and I have sufficient knowledge to make this certification on its behalf.
2.        On 07/27/2020, an Order was issued by this Court approving the Stipulation resolving CITIMORTGAGE, INC.
C/O CENLAR, FSB's motion for relief from stay, a copy of which Order is attached hereto as EXHIBIT A. The Order
provides for the cure of post-petition arrearage, and that in the event the Debtor fails to make the payments the secured
creditor is permitted ex-parte relief to vacate the stay, with notice to the trustee, debtor(s), and debtor's attorney, if any.
3.        Debtor(s) has/have failed to comply with the aforesaid order by either missing payments and/or by failing to make
the correct payments as summarized on the Notice of Default which was sent to all interested parties on 02/12/2021. A
copy of the Notice of Default is attached as EXHIBIT B.
4.        This certification is being made in an effort to enforce the prior order of this court and to vacate the stay without
numerous court appearances.
5.        I certify the above statements to be true. I am aware that if the above statements are willfully false, I am subject
to punishment.
                                                       RESPECTFULLY SUBMITTED,
                                                       POWERS KIRN, LLC
Dated: March 11, 2021

                                                            /s/ Jill Manuel-Coughlin
                                                       By: _______________________________________
                                                       Jill Manuel-Coughlin, Esquire
                                                       ID# 63252
                                                       Eight Neshaminy Interplex, Suite 215
                                                       Trevose, PA 19053
                                                       Telephone: 215-942-2090
                                                       Attorney for Movant
